Appeal from an order of the Supreme Court, Erie County (Tracey A. Bannister, J.), entered February 8, 2010 in a post judgment divorce action. The order, inter alia, provided that the subject child may attend St. Joseph’s Collegiate Institute as a freshman in the fall of 2010.
Now, upon the order of Supreme Court, Erie County, entered September 10, 2010 vacating the order appealed from and upon reading and filing the statement of Sharon Anscombe Osgood, counsel for defendant-appellant, dated September 14, 2010 withdrawing said appeal,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Scudder, EJ., Smith, Garni, Lindley and Green, JJ.